DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-10, the claims recite limitations to a method for reducing sulfur content in crude oil comprising: treating a crude oil with a first alkaline solutions to produce a alkaline-treated crude oil having an aqueous solution pH higher than 7.0;
treating the alkaline-treated crude oil with an acid solution, thereby producing an acid-treated crude oil having an aqueous solution pH lower than 7.0;
treating the acid-treated crude oil with a secondary alkaline aqueous solution to produce a neutralized crude oil having an aqueous solution pH of about 7.0;
separating residual water from the neutralized crude oil to produce treated oil;
wherein at least one of the first alkaline aqueous solution, the acid aqueous solution, and the second alkaline aqueous solution comprises a metal ion catalyst, and whereby the treated crude oil contains less sulfur content than the crude oil.
The closest prior art Lupton et al (US 2015/0005522) discloses a process for removing a contaminant from an oil, comprising:
contacting an oil with a base to form intermediate solution (see abstract, see paragraph 0018), wherein the base solution comprises a pH of about 7.5 to about 10.5 (see paragraph 0019);
contacting the intermediate solution (alkaline treated solution, see paragraph 0019) with an acid to form an acidic solution, wherein the acid has a pH of about 2 (see abstract and paragraph 0023);
  and separating the acidic solution into an oil portion and an aqueous portion including contaminant.
Lupton (US 2015/0005522) further discloses wherein the process is applicable at removing contaminant including alkali metals and chloride present in the feed in a concentration from about 100 to 1000ppm (see paragraph 0017-0018), but is silent to the applicability of the process with respect to sulfur.  
In a relevant process, Lupton (US 2015/0094482) discloses a process for removing contaminants from oil, comprising:
treating an oil fraction with acidic solution, having a pH of less than 1 (see abstract);
separating the acid treated oil into a contaminant depleted oil fraction and an acidic contaminant aqueous fraction (see paragraph 0021);
treating the acidic contaminant aqueous fraction with a base solution to neutralize the acidic fraction and producing a naturalized salty contaminant containing aqueous solution (see paragraph 0023).  
Lupton (US 2015/0094482) further discloses wherein the process is applicable at removing contaminant including metals, such as Ca, Fe, Mg, Na, Zn and K and phosphorus in the in a concentration up to about 8000ppm (see paragraph 0016), but is silent to the applicability of the process with respect to sulfur.  Therefore, the prior art discloses portions of the applicant claimed invention, however fails to teach or suggest to one with ordinary skill the applicability of the process for reducing sulfur, and further fails to teach the secondary treatment of the acid-treated crude oil with a secondary alkaline aqueous solution to produce a neutralized crude oil having an aqueous solution pH of about 7.0;
separating residual water from the neutralized crude oil to produce treated oil;
wherein at least one of the first alkaline aqueous solution, the acid aqueous solution, and the second alkaline aqueous solution comprises a metal ion catalyst, and whereby the treated crude oil contains less sulfur content than the crude oil.

With respect to claims 11-20, the claimed system, the closest prior art Lupton et al (US 2015/0005522) discloses a system comprising: 
an alkaline processing station comprising: at least one alkaline processing container configured to receive crude oil - 38 -having sulfur content and a first alkaline aqueous solution and deliver alkaline- treated crude oil having an aqueous solution pH higher than 7.0 (see abstract, paragraph 0018-0020); 
an acid processing station comprising: at least one acid processing container configured to receive the alkaline-treated crude oil and an acid aqueous solution and deliver acid-treated crude oil having an aqueous solution pH lower than 7.0 (see paragraph 0022-0024);
However, fails to teach or suggest to one with ordinary skill in the art, the claimed  neutralization station comprising: at least one neutralization container configured to receive the acid-treated crude oil and a second alkaline aqueous solution and deliver neutralized crude oil having an aqueous solution pH about 7.0; and a separation station comprising: at least one separation container configured to receive the neutralized crude oil, separate residual water that contains sulfur from the neutralized crude oil, and deliver treated crude oil, wherein at least one of the first alkaline aqueous solution, the acid aqueous solution, and the second alkaline aqueous solution comprise a metal ion catalyst, and whereby the treated crude oil contains less sulfur content than the crude oil.
Thus, it is the Examiner position that claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                                       

/Randy Boyer/
Primary Examiner, Art Unit 1771